The State




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                       Monday, April 27, 2015

                                        No. 04-14-00643-CR

                                           Lonnie PRICE,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011CR9144
                         Honorable Maria Teresa Herr, Judge Presiding


                                           ORDER

        Appellant=s court-appointed attorney has filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed appellant of the right to access the appellate record and to file his own
brief. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); see also Nichols v. State, 954
S.W.2d 83, 85 (Tex. App.CSan Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.CSan Antonio 1996, no pet.). The State has filed a letter waiving its right to file an
appellee=s brief unless appellant files a pro se brief.

        If the appellant desires to file a pro se brief, he must do so within thirty (30) days from
the date of this order. If the appellant files a pro se brief, the State may file a responsive brief no
later than thirty days after the date the appellant=s pro se brief is filed in this court. It is further
ORDERED that the motion to withdraw filed by appellant=s counsel is HELD IN ABEYANCE
pending further order of the court.



                                                       _________________________________
                                                       Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court